                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

                                                                  -------   x
 LAVATEC LAUNDRY TECHNOLOGY GMBH,

                 Plaintiff,
          v.
                                                                                Civil Action No:
 MAXI.PRESS ELASTOMEzuC, TNC., VOSS LAUNDRY                                     3:18-cv-02108-JBA
 SOLUTIONS, INC., REINER SCHMELCHER, HECTOR
 ALEJANDRO, FINLOG SA, WTEAP BEHEER B.V.,

                 Defendants.
                                                                                May 30, 2019
                                                                --------    x
                          REPORT OF PARTIES' PLAI\NING MEETING

          Pursuant to Fed. R. Civ. P. l6(b), 26(f) and D. Conn. L. Civ. R. 16, a conference was

 held on May 2,2019. The panicipants were:

 David A. Slossberg
 & David C.    Shufrin           for Plaintiff (hereafter "Plaintiff')

 John F. Carberry,
 Juliet Bonazzoli, &
 Moritz   Schumann               for Defendants Maxi-Press Elastomeric, [nc., Reiner Schmelcher
                                 and Hector Alejandro (hereafter "Maxi-Press Defendants")

 Amanda       Nugent             for Defendants Voss Laundry Solutions, Inc, Finlog SA and
                                 Wieap Beheer B.V.
I.        Certification

          Undersigned counsel certit/ that, after consultation with their clients, that a) they have

 discussed the nature and basis of the parties' claims and defenses and any possibilities for

 achieving a prompt settlement or other resolution of the case and b) that they have developed the




 (Nss92s47)
       following proposed case management plan. Counsel further certify that they have forwarded a

       copy of this report to their clients.   .




 II.           Jurisdiction

               A.      Subject Mauer Jurisdiction

               This Court has jurisdiction over this matter pursuant to the provisions of 28 U.S.C.          $

       1332 because there is diversity of citizenship between Plaintiff and Defendants, and because the

   amount in controversy exceeds $75,000.00, excluding interest and costs. Plaintiffis domiciled in

   Germany and Defendants are domiciled in Connecticut, Luxembourg, and The Netherlands.


              Jurisdiction is further conferred on this Court pursuant to $ 39(a) of the Lanham Act,             15

   u.s.c. $ 1121(a); g 1125; 28 u.s.c. $g 1331, 1338(a)              and   (b), and r367(a); and 28 u.s.c.   $

   220t(a).

              B.      Personal Jurisdiction

              Defendants, Maxi-Press Elastomeric, Inc., Reiner Schmelcher and Hector Alejandro (the

   "Maxi-Press Defendants") do not contest personal jurisdiction. Defendant, Voss Laundry

   Solutions, [nc. ("voss"), Finlog SA ("Finlog") and Wieap Beheer B.V. ("Wieap") do not contest

   personal jurisdiction.


III.          Brief Description of Case

              A.      Claims of Plaintiff

              Plaintiff brings this action   as part   of its continuing efforts to protect its name and

   trademark from unauthorized use and to enforce the January 19, 2018 Judgment (the
"Judgment") issued by this Court (Underhill, J.) in Lavatec Laundry Tech

Laundrv Solutions. Inc. et al., 3:13-cv-00056-SRU (the "Prior Action").

         In this action, Plaintiff   seeks   to hold Defendant, Maxi-Press Elastomeric, [nc. ("Maxi-

Press"), liable for the Judgment under a theory           of   successor   liability. As   alleged   in   the

Complaint, Maxi-Press has engaged in the same spare parts business as Voss, with the same

employees selling the same products to the same customers and relying on the same vendors.

Like Voss's operation, Maxi-Press's business has infringed on the PlaintifPs trademark, the

ownership of which was established in the Prior Action. As such, Plaintiff also seeks damages

and injunctive relief against the Maxi-Press Defendants based on allegations                of   trademark

infringement, false designation of origin, unfair trade practices, and unfair competition relating

to the Maxi-Press Defendants' operation of a spare parts business.

         Additionally, the Plaintiff seeks to avoid certain fraudulent transfers made by Voss to (1)

Finlog SA and Wieap Beheer B.V. (the "Voss Affiliates") and (2) the Maxi-Press Defendants.

These fraudulent transfers drained Voss of its assets for the benefit of its insiders, leaving the

Plaintiff unable to collect any portion of the Judgment.

B. Defenses    and Claims (Counterclaims. Third Party Claims. Cross Claims) of Defendant(s)

     Bv the Maxi-Press Defendants:

         Defendants have raised the following Affirmative Defenses: (1) Defendants entered into

a   valid Asset Purchase Agreement dated March 7,2017 (the "APA") with Defendant Voss

Laundry Solutions, [nc., paid reasonably equivalent value in connection with the APA, and are

bound by its terms; (2) Plaintiff has failed to mitigate its damages; (3) Plaintiff s claims are
baned by the doctrine of unclean hands; (4) Plaintiff s claimed amount of damages, if any, are to

be offset by damages Defendants have incurred as a result of      Plaintiffs acts as set forth in

Defendants' Counterclaims; and (5) Plaintiff has failed to state a claim upon which relief may be

granted as to all counts.

        Defendants also have raised certain Counterclaims to Plaintiffs' Complaint. Specifically,

Defendants entered into an APA with Defendant Voss Laundry Solutions, [nc. for the purchase

of Voss's spare parts inventory. Defendants paid reasonably equivalent value in exchange for

the inventory. Lavatec has willfully interfered with Defendants' right to act in accordance with

the APA. Additionally,Lavatec employees falsely and maliciously have made disparaging

remarks about Defendants' products, including to Defendants' customers. Defendants allege that

Plaintiff s conduct constitutes: (1) violation of the Connecticut Unfair Trade Practices Act, (2)

common law unfair competition, (3) tortious interference with contract, (4) tortious interference

with a business expectancy, and (5) slander.

   Bv   Voss.   Finloe and Wieao:


        Voss, Finlog and Wieap categorically deny the claims of the complaint that are directed

   to them. [See Answer, Doc. #51; Memorandum of law in Support of Motion to Set Aside

   Defaults, Doc.    #41-l].   These defendants have asserted the following affirmative defenses:

   l) Plaintiff   has failed to state a claim upon which relief can be granted; 2) Plaintiff has failed

   to mitigate its damages; 3) Plaintiff s claims are barred in whole or in part by the equitable

   doctrine of unclean hands; 4) Plaintiff s alleged remedies are limited to the extent Plaintiff




                                                    4
seeks overlapping and duplicative recovery based on its claims, which would result in unjust

enrichment to the Plaintiff; 5) Plaintiff s claims are barred in whole or in part because the

alleged actions taken by Defendants, to the extent they occurred, were reasonable based upon

independent, legitimate business and economic justifications, and without any purpose or

intent to injure, hinder or delay creditors; 6) Plaintiffs claims are barred in whole or in part

because the alleged actions taken by Defendants, to the extent they occurred, were taken in

good faith and were a lawful exercise of sound discretion of Defendants' legal rights and

were based on a rational and reasonable consideration of facts at the time; 7) Plaintiff s

claims are barred to the extent that Plaintiffwas not a creditor of any of the Defendants at the

time the alleged fraudulent transfers occurred; 8) PlaintifPs claims are barred in whole or in

part because, to the extent the alleged transfers occurred, reasonable value was obtained for

each of the alleged transfers; 9)   Plaintiff s claims are baned in whole or in part because

Defendants are not insiders or affiliates as those terms are defined by the Connecticut

General Statutes.

   Voss, Finlog and Wieap have also reserved the right to assert any other additional

defenses that are supported by information or facts learned through discovery or any other

means during the case and to amend their pleading accordingly.


   C.      Defenses and Claims of Third Party Defendant(s): Statement of Undisputed Facts:

           There is no third-pany defendant.
W.      Statement of Undisputed Facts

        Counsel certify that they have made a good faith attempt to determine whether there are

 any material facts that are not in dispute. The parties state that the following material facts are

 undisputed:

         1.     Plaintiffis the owner of the "LAVATEC" trademark.

        2.      Plaintiff has never authorized the Maxi-Press Defendants to utilize the

                "LAVATEC" Trademark in any manner.

        3.      On or about November 23,2016, Reiner Schmelcher personally ananged for the

                opening of its bank accounts.

        4.      Maxi-Press started to engage in the spare parts business only after it received the

                spare parts from Voss.


V.      Case Manasement Plan

        A.      Initial Disclosures

        Initial disclosures will be served by June 7,2019.

        B.      Scheduling_Conference

                 1.     The parties do not request to be excused from holding a pretrial

 conference with the Court before entry of a scheduling order pursuant to Fed. R. Civ. P. 16(b).

                2.      The parties prefer that a scheduling conference, if held, be conducted by

 telephone.
       C.      Early Settlement Conference

                l.      The Parties certify that they have considered the potential benefits   of

attempting to settle the case before undertaking significant discovery or motion practice.

Settlement is unlikely at this time.

               2.       The Parties do not request an early settlement conference.

                3.      All   defendants prefer a settlement conference, when such conference is

held, with a magistrate judge.

               4.       No defendants request a referral for altemative dispute resolution pursuant

to D. Conn. L. Civ. R. 16.


       D.      Joinder of Parties. Amendment of Pleadings. and Motions Addressed to the
               Pleadings

       The parties have discussed any perceived defects in the pleadings and have reached the

following agreements for resolution of any issues related to the sufficiency of the pleadings.

                1.      Plaintiff should be allowed until June 14,2019 to file motions to join

additional parties and until July 12, 2019 to file motions to amend the pleadings. Motions filed

after the foregoing dates will require, in addition to any other requirements under the applicable

Rules, a showing of good cause for the delay.

               2.       Defendants should be allowed until June 3,2019 to file motions to join

additional parties. Voss, Wieap and Finlog have filed an Answer to the Complaint. The Maxi-

Press Defendants have   filed an Answer and Counterclaim in response to the Complaint. Plaintiff

has filed a motion to dismiss the Counterclaims, which is pending. The Maxi-Press Defendants,




                                                   7
in response to the Motion to Dismiss, have filed a Motion for Leave to Amend the Counterclaims

to address the issues raised in Plaintiff s Motion to Dismiss and an accompanying objection on

the basis that a motion for leave has been   filed. That Motion for Leave to Amend is currently
pending before the Court and no objection thereto has been filed.

                Motions filed after the foregoing dates will require, in addition to any other

requirements under the applicable rules, a showing of good cause for the delay.


        E.      Discovery

                1.      Recognizing that the precise contours of the case, including the arnounts

of damages at issue, if any, may not be clear at this point in the case, in making the proposals

below conceming discovery, the parties have considered the scope of discovery permitted under

Fed. R. Civ. P. 26(bX1).    At this time, the Plaintiff wishes to apprise the Court of the following

information regarding the "needs of the case":

               This case primarily involves (1) a comparison between the businesses of Voss and
               Maxi-Press, and (2) an examination of the transfers made by Voss. As such, it is
               expected that discovery will primarily be required from Voss and Maxi-Press.
               Given that Voss is no longer an operating business, discovery may be required
               from third-party custodians. The Parties will likely require discovery from
               foreign nationals who may not be willing to travel to the United States.

               2.      The Parties will likely require discovery from foreign nationals who may

not be willing to travel to the United States.

               3.      The Panies anticipate that discovery will be needed on the following

subjects:
                      a.    Plaintiff s claim that Maxi-Press is a mere continuation or

                            reincarnation of Voss;

                      b.    Plaintiff s claim that transactions between Maxi-Press and Voss was

                            fraudulent or made for the purpose of escaping liability;

                      c.    Ptaintiff s claim that the transaction between Maxi-press and Voss

                            amounted to a consolidation or merger;

                      d.    The various fraudulent transfers alleged in the Complaint, including

                            discovery conceming whether Voss was insolvent at the time of each

                            transfer or was rendered insolvent thereby;

                      e.    Plaintifls claim that the Maxi-Press Defendants are unlawfully using

                            the "LAVATEC" trademark;

                       f.   Defendants' assertion that Defendants entered into a valid APA and

                            paid reasonably equivalent value in connection with the APA, and are

                            bound by its terms;

                       g.   Defendants' claim that Lavatec employees intentionally, falsely and

                            maliciously, have made disparaging comments about the quality      of

                            Defendants' products.

       Additionally, Voss, Wieap and Finlog will pursue discovery concerning Plaintiff     s


conduct relating to the attempted settlement of the Prior Action.

               4.      Discovery, including depositions of expert witnesses pursuant to Fed. R.

Civ. P. 26(bX4), be completed by May 8, 2020. Defendants note that many witnesses are located




                                                     9
outside of the United States and, accordingly, service pursuant to the Hague Convention may be

required. Such service is a lengthy and arduous process that takes months. Accordingly,

adequate time must be allocated for both service of process and the scheduling of discovery,

including the taking of depositions.

                   5.     Discovery will not be conducted in phases.

                   6.     If discovery will     be conducted in phases, describe each phase and state the

date by which      it will be completed by: N/A.

                   7.     The Defendants anticipate that they will require between eight (8) and ten

(10) depositions of fact witnesses. Plaintiff anticipates that it will require between four (4) and

six (6) depositions of fact witnesses. The depositions will be completed by }y'ray 8,2020

                   8.     The parties will not request permission to serve more than 25

interrogatories.

                   9.     Plaintiffintends to call expert witnesses at trial. All defendants intend to

call expert witnesses at trial.

                   10.    Parties   will   designate all trial experts and provide opposing counsel   with

reports from retained experts pursuant to Fed. R. Civ. P.26(a)(2) on any issues on which they

bear the burden of proof by February 7,2020. Depositions of any such experts            will   be completed

by March 6,2020,

                   11.    Parties   will   designate all trial experts and provide opposing counsel with

reports from retained experts pursuant to Fed. R. Civ. P.26(a)(2) on any issues on which they do




                                                        10
not bear the burden of proof by April 8, 2020. Depositions of all such experts will be completed

by May 8,2020,

                12.    A damages analysis will be provided by any party who has a claim or

counterclaim for damages by May 8,2020.

                13.    Written discovery will be completed, not propounded, by May 8,2020.

                14.    Undersigned counsel (after consultation with their respective clients

concerning computer-based and other electronic information management systems, including

historical, archival, back-up and legacy files, in order to understand how information is stored

and how   it may be retrieved) and self-represented parties have discussed the disclosure and

preservation of electronically stored information, including, but not limited to, the form in which

such data shall be produced, search terms and/or other techniques to be used in connection             with

the retrieval and production of such information, the location and format of electronically stored

information, appropriate steps to preserve electronically stored information, and the allocation            of
costs of assembling and producing such information. The parties agree to the following

procedures for the preservation, disclosure and management of electronically stored information:

               o   Counsel for all parties    will instruct their clients to preserve electronically

                   stored information on existing servers in their respective possession, custody,

                   and control related to the discovery issues listed above. Additionally, Maxi-

                   Press   will   preserve all electronically stored information that   it   has received

                   from Voss, regardless of subject matter.




                                                     t1
o   The parties propose to discuss search terms for electronically stored

    information after they have more information concerning each other's

    documents and the scope of discovery sought. The parties agree to produce

    documents in the following formats:

    o      Hard copy: single page searchable TIFF files, at least 300 dpi, to have

           beginning and end boundaries.

    o      ESI: to the extent practicable, either native format or, single page

           searchable TIFF files, at least 300 dpi, to have beginning and end

           boundaries. If practicable, unredacted databases and spreadsheets are

           to be produced in native format without metadata and redacted

           databases and spreadsheets are to be produced    in searchable TIFF

           format.

    o      Metadatawill include, if and to the extent available, at least:

           o Starting Production Number
           o Ending Production Number
           o Begattach
           o Endattach
           . page count
           .to
           o from
           .CC
           o   bcc
           o   custodian
           o   subject
           o   sent date
           o   author
           o   file name




                                 t2
                15.    Undersigned counsel (after consultation with their clients) have also

discussed the location(s), volume, orgaruzation, and costs of retrieval of information stored in

paper or other non-electronic forms. The parties agree to the following procedures for the

preservation, disclosure and management of such information:

                       o    Maxi-Press will preserve all communications with Voss and all
                            documents that it has received from Voss, relating to the subject matter
                            of this action.

                16.    Undersigned counsel have discussed discovery procedures that minimize

the risk of waiver of privilege or work-product protection, including procedures for asserting

privilege claims after production. The parties agree to the following procedures for asserting

claims of privilege after production:

                       a.      subject to the limitations imposed by subsection b. immediately

below, the parties will comply with the requirements of Rule 26(bX5) and Local Rule 26(e).

                       b.      The parties hereby stipulate that the privilege logs referenced in the

above-referenced rules do not apply to, and need not include, claims of privilege or work product

protection: (i) communication solely between aparty and its outside counsel occuning on or

after the date this action was commenced; (ii) work product of outside counsel created on or after

the date this action was commenced;     (iii) communication solely between   apar.ty to the prior

Action and its outside counsel conceming the Prior Action; (iv) work product of outside counsel

created in connection with the Prior Action.




                                                 l3
                         c.     For purposes of subsection b. immediately above, "outside

counsel" shall include, but not be limited to, counsel who have appeared in this litigation, as well

as other attomeys, paralegals, and/or employees of their respective law firms.


        F.        Other Scheduling Issues

        The parties propose the following schedule for addressing other issues pertinent to this

case [e.g., class certification, claim construction]:

                  o      The Parties agree that the above schedule may need to be modified        ifl (1)

issues arise conceming accessibility to Voss's records, or (2)   if   issues arise concerning

accessibility to foreign deponents who cannot be produced by counsel.


        G.        Summary Judgment Motions

        Summary judgment motions, which must comply with Local Rule 56,             will   be filed on or

before June 19, 2020.


        H.        Joint Trial Memorandum

        lf   no summary judgment motions are filed, the joint trial memorandum required by the

Standing Order on Trial Memoranda in Civil Cases will be filed by July 10, 2020. If one or

more summary judgment motions are filed, the joint trial memorandum required by the Standing

Order on Trial Memoranda in Civil Cases will be filed 45 days after the Court rules on those

Motions.




                                                   t4
VI.      Trial Readiness
         The case will be ready for trial by August 7,2020, or 30 days following the submission

  of the Joint Trial memorandum, whichever is later.




               THE REMAINDER OF THTS PAGE IS TNTENTIONALLY LEFT BLANK.




                                                 l5
As officers of the Court, undersigned counsel agree to cooperate with each other and the Court to

promote the just, speedy and inexpensive determination of this action.

THE   PLAINTIFF,                                    THE DEFENDANTS
                                                    MAXT.PRESS ELASTOMERIC, [NC.,
By: /s/ David A. Slossberg                          REINER SCHMELCHER and
                       13116)
    David A. Slossberg (CT                          HECTOR ALEJANDRO
    David C. Shufrin (CT 29230)
    Hurwitz, Sagarin, Slossberg & Knuff   LLC       By: /s/ John F. Carberry
    147 North Broad Street                             John F. Carberry (CT 02881)
    Milford, CT 06460                                   Cummings & Lockwood LLC
   Telephone: (203) 877-8000                            6 Landmark Square
    Fax: (203) 878-9800                                 Stamford, CT 06901
    DSlossberg@hssklaw.com                             Telephone: (203) 35 l-4280
    D Shufrin(Oh s skl aw. c om                         Fax: (203) 708-3933
                                                       JC arberr.y,14)c I - I ar.v. com
    and
                                                    and
    Klein Moynihan Turco LLP
    450 Seventh Avenue                              By : /s/}loritz Schumann
    New York, NY 10123                              Moritz Schumann (admittedpro hac vice)
    Telephone: (212) 246-0900                       Schumann Burghan LLP
                                                    1500 Broadway, Suite 1902
                                                    New York, NY 10036
                                                    Telephone: 646-502-5944
                                                    msch umann@) sbuslaw. corn




                                               16
                           THE DEFENDANTS,
                           VOSS LAUNDRY SOLUTIONS, FINLOG
                           SA and WIEAP BEHEER B.V.

                           By: /s/ Amanda C. Nueent
                           Amanda C. Nugent (ct27584)
                           Carmody Torrance Sandak & Hennessey LLP
                            195 Church Street, 18th Floor
                           P.O. Box 1950
                           New Haven, CT 06509-1950
                           Telephone: (203) 7 7 7 -5501
                           Facsimile: (203) 784-3199
                           E-mail: anugent@carmodylaw.com


Dated: May 30, 2019




                      t7
                                     CERTIFICATE OF' SERVICE
        This is to certiff that on May 30, 2019, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic         filing. Notice of this filing will   be sent

by e-mail to all parties by operation of the Court's electronic filing system and by mail to all

parties that are unable to accept electronic   filing.   Parties may access this   filing through the

Court's electronic system.




                                                           /s/ John F. Carberrv
                                                           John F. Carberry




51806?4_1   .   docx S / 30 / 2OL9




                                                   l8
